UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: November 30, 2015 Date of reporting period: May 31, 2015 Item 1. Reports to Stockholders. WBI Absolute Return Balanced Fund WBI Absolute Return Balanced Plus Fund WBI Absolute Return Dividend Income Fund WBI Absolute Return Dividend Growth Fund Semi-Annual Report May 31, 2015 Table of Contents Expense Example 3 Sector Allocation of Portfolio Assets 7 Schedule of Investments 9 Statements of Assets and Liabilities 24 Statements of Operations 28 Statements of Changes in Net Assets 32 Financial Highlights 40 Notes to Financial Statements 48 Notice to Shareholders 65 Householding 65 Approval of Investment Advisory Agreement 66 Privacy Notice 72 WBI Funds EXPENSE EXAMPLE – at May 31, 2015 (Unaudited) Generally, shareholders of mutual funds incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The WBI Absolute Return Balanced Fund, WBI Absolute Return Balanced Plus Fund, WBI Absolute Dividend Income Fund, and WBI Absolute Dividend Growth Fund Examples are based on an investment of $1,000 invested in the No Load Class and the Institutional Class of each Fund at the beginning of the period and held for the entire period (12/1/14 – 5/31/15). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.75% and 1.50% per the operating expenses limitation agreement for the No Load Class and the Institutional Class, respectively, of each Fund, effective March 30, 2015. For the period December 1, 2014 to March 30, 2015, the actual net expenses were limited to 2.00% and 1.60% per the operating expenses limitation agreement for the No Load Class and the Institutional Class, respectively, of each Fund. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may 3 WBI Funds EXPENSE EXAMPLE – at May 31, 2015 (Unaudited), Continued not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these costs were included, your transaction costs would have been higher. WBI Absolute Return Balanced Fund – No Load Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/14 5/31/15 12/1/14 – 5/31/15* Actual $ 963.10 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.63%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Balanced Fund – Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/14 5/31/15 12/1/14 – 5/31/15* Actual $ 965.10 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.52%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Balanced Plus Fund – No Load Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/14 5/31/15 12/1/14 – 5/31/15* Actual $ 988.90 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.63%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 4 WBI Funds EXPENSE EXAMPLE – at May 31, 2015 (Unaudited), Continued WBI Absolute Return Balanced Plus Fund – Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/14 5/31/15 12/1/14 – 5/31/15* Actual $ 990.00 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.56%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Dividend Income Fund – No Load Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/14 5/31/15 12/1/14 – 5/31/15* Actual $ 956.90 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.56%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Dividend Income Fund – Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/14 5/31/15 12/1/14 – 5/31/15* Actual $ 956.90 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.58%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Dividend Growth Fund – No Load Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/14 5/31/15 12/1/14 – 5/31/15* Actual $ 956.00 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.67%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 5 WBI Funds EXPENSE EXAMPLE – at May 31, 2015 (Unaudited), Continued WBI Absolute Return Dividend Growth Fund – Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/14 5/31/15 12/1/14 – 5/31/15* Actual $ 957.20 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.52%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 6 WBI Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – at May 31, 2015 (Unaudited) WBI Absolute Return Balanced Fund WBI Absolute Return Balanced Plus Fund Percentages represent market value as a percentage of total investments. 7 WBI Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – at May 31, 2015 (Unaudited) WBI Absolute Return Dividend Income Fund WBI Absolute Return Dividend Growth Fund Percentages represent market value as a percentage of total investments. 8 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited) Shares COMMON STOCKS - 57.70% Value Air Transportation - 1.99% Delta Air Lines, Inc. $ Building Material and Garden Equipment - 6.03% Fastenal Co. Lowe’s Cos., Inc. Chemical Manufacturing - 4.58% AbbVie, Inc. Gilead Sciences, Inc. (a) Clothing and Clothing Accessories Stores - 5.54% Gap, Inc. TJX Cos., Inc. Computer and Electronic Product Manufacturing - 6.98% Broadcom Corp. - Class A Intel Corp. Credit Intermediation and Related Activities - 6.38% Fifth Third Bancorp H&R Block, Inc. IBERIABANK Corp. Electrical Equipment, Appliance, and Component Manufacturing - 0.91% Corning, Inc. Hospitals - 1.27% Community Health Systems, Inc. (a) Insurance Carriers and Related Activities - 3.33% Prudential Financial, Inc. The accompanying notes are an integral part of these financial statements. 9 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited), Continued Shares Value Leather and Allied Product Manufacturing - 2.10% NIKE, Inc. - Class B $ Machinery Manufacturing - 4.08% National Oilwell Varco, Inc. Pitney Bowes, Inc. Miscellaneous Manufacturing - 2.76% Becton, Dickinson & Co. Primary Metal Manufacturing - 4.09% Alcoa, Inc. Precision Castparts Corp. Professional, Scientific, and Technical Services - 2.45% Nielsen N.V. (b) Rail Transportation - 1.74% CSX Corp. Support Activities for Mining - 1.17% Schlumberger Ltd. (b) Transportation Equipment Manufacturing - 2.30% PACCAR, Inc. TOTAL COMMON STOCKS (Cost $42,910,699) EXCHANGE-TRADED FUNDS - 4.65% iShares Floating Rate Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $3,485,200) Principal Amount CORPORATE BONDS - 15.25% Advertising Agencies - 0.72% Omnicom Group, Inc. $ 4.45%, 8/15/2020 The accompanying notes are an integral part of these financial statements. 10 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited), Continued Principal Amount Value Aerospace Product and Parts Manufacturing - 0.52% Lockheed Martin Corp. $ 4.25%, 11/15/2019 $ Agencies, Brokerages, and Other Insurance Related Activities - 0.19% Aon PLC 3.50%, 9/30/2015 Beverage Manufacturing - 0.19% Anheuser-Busch Cos., LLC 4.50%, 4/1/2018 Business Support Services - 0.91% Western Union Co. 5.93%, 10/1/2016 Credit Intermediation and Related Activities - 0.08% JPMorgan Chase & Co. 2.60%, 1/15/2016 Depository Credit Intermediation - 1.69% Citigroup, Inc. 6.125%, 11/21/2017 JPMorgan Chase & Co. 4.50%, 1/24/2022 Wells Fargo & Co. 4.48%, 1/16/2024 Health and Personal Care Stores - 0.20% Express Scripts, Inc. 3.125%, 5/15/2016 Insurance Carriers - 2.00% American International Group, Inc. 5.85%, 1/16/2018 Cigna Corp. 8.30%, 1/15/2033 (c) Wellpoint, Inc. 3.125%, 5/15/2022 The accompanying notes are an integral part of these financial statements. 11 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited), Continued Principal Amount Value Investigation and Security Services - 0.14% Tyco International Finance $ 3.375%, 10/15/2015 $ Machinery Manufacturing - 0.65% Kennametal, Inc. 2.65%, 11/1/2019 Medical and Diagnostic Laboratories - 0.23% Laboratory Corp. of America Holdings 3.75%, 8/23/2022 Medical Equipment and Supplies Manufacturing - 0.13% Zimmer Holdings, Inc. 4.625%, 11/30/2019 Miscellaneous Manufacturing - 1.14% Mattel, Inc. 1.70%, 3/15/2018 Motion Picture and Video Industries - 0.72% Viacom, Inc. 3.50%, 4/1/2017 Newspaper, Periodical, Book, and Directory Publishers - 0.27% Thomson Reuters Corp. 3.95%, 9/30/2021 Non-Depository Credit Intermediation - 0.23% American Express Credit 2.80%, 9/19/2016 General Electric Capital Corp. 5.55%, 10/15/2020 Non-Metallic Mineral Mining and Quarrying - 0.75% Potash Corp. of Saskatchewan, Inc. 3.25%, 12/1/2017 Office Supplies, Stationery, and Gift Stores - 0.91% Staples, Inc. 2.75%, 1/12/2018 The accompanying notes are an integral part of these financial statements. 12 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited), Continued Principal Amount Value Pharmaceutical and Medicine Manufacturing - 0.88% Amgen, Inc. $ 2.125%, 5/15/2017 $ Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing - 0.66% Dow Chem Co. 4.25%, 11/15/2020 Securities and Commodity Contracts Intermediation and Brokerage - 0.52% Prudential Financial, Inc. 3.00%, 5/12/2016 Software Publishers - 0.89% Symantec Corporation 2.75%, 6/15/2017 Traveler Accommodation - 0.43% Marriott International, Inc. 3.25%, 9/15/2022 Utilities - 0.20% Exelon Generation Co., LLC 5.20%, 10/1/2019 TOTAL CORPORATE BONDS (Cost $11,416,010) U.S. TREASURY NOTES - 20.21% 0.375%, 10/31/2016 0.625%, 2/15/2017 0.625%, 11/30/2017 0.75%, 2/28/2018 0.75%, 3/31/2018 0.625%, 4/30/2018 1.625%, 12/31/2019 TOTAL U.S. TREASURY NOTES (Cost $15,217,482) The accompanying notes are an integral part of these financial statements. 13 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited), Continued Shares SHORT-TERM INVESTMENTS - 1.85% Value Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (d) $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,400,465) TOTAL INVESTMENTS IN SECURITIES (Cost $74,429,856) - 99.66% Other Assets in Excess of Liabilities - 0.34% NET ASSETS - 100.00% $ ETF - Exchange-Traded Fund (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Step-up bond; the interest rate shown is the rate in effect as of May 31, 2015. (d) Rate shown is the 7-day annualized yield as of May 31, 2015. The accompanying notes are an integral part of these financial statements. 14 WBI Absolute Return Balanced Plus Fund SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited) Shares COMMON STOCKS - 58.25% Value Accommodation - 2.47% Marriott International, Inc. - Class A $ Building Material and Garden Equipment - 2.97% Fastenal Co. Chemical Manufacturing - 8.96% AbbVie, Inc. Clorox Co. E. I. du Pont de Nemours & Co. Gilead Sciences, Inc. (a) Clothing and Clothing Accessories Stores - 2.98% Gap, Inc. Computer and Electronic Product Manufacturing - 6.74% Broadcom Corp. - Class A Intel Corp. Credit Intermediation and Related Activities - 3.27% Fifth Third Bancorp Electrical Equipment, Appliance, and Component Manufacturing - 2.68% Corning, Inc. Insurance Carriers and Related Activities - 3.14% Prudential Financial, Inc. Leather and Allied Product Manufacturing - 0.76% NIKE, Inc. - Class B Machinery Manufacturing - 2.72% National Oilwell Varco, Inc. Miscellaneous Manufacturing - 2.36% C. R. Bard, Inc. The accompanying notes are an integral part of these financial statements. 15 WBI Absolute Return Balanced Plus Fund SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited), Continued Shares Value Motion Picture and Sound Recording Industries - 1.38% Time Warner, Inc. $ Non-Metallic Mineral Product Manufacturing - 2.10% Cemex SAB de CV - ADR (a) Primary Metal Manufacturing - 1.76% Precision Castparts Corp. Rail Transportation - 3.02% CSX Corp. Software Publishers - 2.96% Oracle Corp. Transportation Equipment Manufacturing - 5.12% General Dynamics Corp. Triumph Group, Inc. Utilities - 2.86% Entergy Corp. TOTAL COMMON STOCKS (Cost $21,523,086) EXCHANGE-TRADED FUNDS - 27.69% Guggenheim BulletShares 2020 High Yield Corp. Bond ETF Guggneheim BulletShares 2022 Corp. Bond ETF iShares 3-7 Year Treasury Bond ETF iShares Floating Rate Bond ETF PIMCO 0-5 Year High Yield Corp. Bond Index ETF PIMCO Total Return Active ETF PowerShares Financial Preferred Portfolio PowerShares Preferred Portfolio TOTAL EXCHANGE-TRADED FUNDS (Cost $10,495,733) The accompanying notes are an integral part of these financial statements. 16 WBI Absolute Return Balanced Plus Fund SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited), Continued Principal Amount U.S. TREASURY NOTES - 11.08% Value $ 0.375%, 10/31/2016 $ 0.625%, 11/30/2017 0.625%, 4/30/2018 1.625%, 12/31/2019 TOTAL U.S. TREASURY NOTES (Cost $4,179,472) Shares SHORT-TERM INVESTMENTS - 2.27% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $859,392) TOTAL INVESTMENTS IN SECURITIES (Cost $37,057,683) - 99.29% Other Assets in Excess of Liabilities - 0.71% NET ASSETS - 100.00% $ ADR - American Depositary Receipt ETF - Exchange-Traded Fund (a) Non-income producing security. (b) Rate shown is the 7-day annualized yield as of May 31, 2015. The accompanying notes are an integral part of these financial statements. 17 WBI Absolute Return Dividend Income Fund SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited) Shares COMMON STOCKS - 82.81% Value Building Material and Garden Equipment - 3.75% Fastenal Co. $ Chemical Manufacturing - 8.81% AbbVie, Inc. E. I. du Pont de Nemours & Co. Eastman Chemical Co. Clothing and Clothing Accessories Stores - 4.40% Gap, Inc. L Brands, Inc. Credit Intermediation and Related Activities - 11.91% Ameriprise Financial, Inc. DiscoverFinancial Services Fifth Third Bancorp First Financial Bankshares, Inc. H&R Block, Inc. Electrical Equipment, Appliance, and Component Manufacturing - 5.51% Corning, Inc. Hubbell, Inc. - Class B Electronics and Appliance Stores - 1.54% Best Buy Co., Inc. Food Manufacturing - 5.11% Archer-Daniels-Midland Co. Mondelez International, Inc. - Class A Insurance Carriers and Related Activities - 8.43% Prudential Financial, Inc. UnitedHealth Group, Inc. The accompanying notes are an integral part of these financial statements. 18 WBI Absolute Return Dividend Income Fund SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited), Continued Shares Value Machinery Manufacturing - 6.00% National Oilwell Varco, Inc. $ Outerwall, Inc. Primary Metal Manufacturing - 1.64% Precision Castparts Corp. Professional, Scientific, and Technical Services - 6.18% Amgen, Inc. Nielsen N.V. (a) Rail Transportation - 4.09% CSX Corp. Software Publishers - 4.39% Microsoft Corp. Support Activities for Mining - 4.15% Schlumberger Ltd. (a) Transportation Equipment Manufacturing - 6.90% PACCAR, Inc. Triumph Group, Inc. TOTAL COMMON STOCKS (Cost $7,240,485) EXCHANGE-TRADED FUNDS - 3.09% Vanguard Mortgage-Backed Securities ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $279,103) The accompanying notes are an integral part of these financial statements. 19 WBI Absolute Return Dividend Income Fund SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited), Continued Principal Amount U.S. TREASURY NOTES - 8.38% Value $ 0.375%, 10/31/2016 $ 0.625%, 11/30/2017 1.00%, 5/31/2018 TOTAL U.S. TREASURY NOTES (Cost $756,224) Shares SHORT-TERM INVESTMENTS - 7.35% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $665,504) TOTAL INVESTMENTS IN SECURITIES (Cost $8,941,316) - 101.63% Liabilities in Excess of Other Assets - (1.63)% ) NET ASSETS - 100.00% $ ETF - Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of May 31, 2015. The accompanying notes are an integral part of these financial statements. 20 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited) Shares COMMON STOCKS - 86.13% Value Accommodation - 4.01% Marriott International, Inc. - Class A $ Administrative and Support Services - 1.58% ManpowerGroup, Inc. Amusement, Gambling, and Recreation Industries - 3.31% Las Vegas Sands Corp. Building Material and Garden Equipment - 2.20% Fastenal Co. Chemical Manufacturing - 17.95% AbbVie, Inc. E. I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. Shire PLC - ADR Credit Intermediation and Related Activities - 8.74% Ameriprise Financial, Inc. Comerica, Inc. Fifth Third Bancorp Electronics and Appliance Stores - 4.10% Best Buy Co., Inc. Food Manufacturing - 3.24% Archer-Daniels-Midland Co. Freight Transportation Arrangement - 0.95% C.H. Robinson Worldwide, Inc. Health and Personal Care Stores - 0.94% CVS Health Corp. Insurance Carriers and Related Activities - 3.48% Aspen Insurance Holdings Ltd. (a) Prudential Financial, Inc. The accompanying notes are an integral part of these financial statements. 21 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited), Continued Shares Value Leather and Allied Product Manufacturing - 1.29% NIKE, Inc. - Class B $ Machinery Manufacturing - 4.69% Outerwall, Inc. Media - 1.75% Twenty-First Century Fox, Inc. - Class B Motion Picture and Sound Recording Industries - 4.06% Time Warner, Inc. Paper Manufacturing - 1.64% Rock-Tenn Co. - Class A Petroleum and Coal Products Manufacturing - 5.33% Valero Energy Corp. Primary Metal Manufacturing - 1.85% Tenaris S.A. - ADR Rail Transportation - 4.10% CSX Corp. Software Publishers - 1.42% SAP SE - ADR Support Activities for Mining - 1.96% Superior Energy Services, Inc. Transportation Equipment Manufacturing - 7.54% Boeing Co. PACCAR, Inc. TOTAL COMMON STOCKS (Cost $49,738,978) EXCHANGE-TRADED FUNDS - 4.13% Vanguard Mortgage-Backed Securities ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $2,475,061) The accompanying notes are an integral part of these financial statements. 22 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited), Continued Principal Amount U.S. TREASURY NOTES - 6.30% Value $ 0.375%, 10/31/2016 $ 0.625%, 11/30/2017 0.625%, 4/30/2018 TOTAL U.S. TREASURY NOTES (Cost $3,780,469) Shares SHORT-TERM INVESTMENTS - 6.88% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $4,130,390) TOTAL INVESTMENTS IN SECURITIES (Cost $60,124,898) - 103.44% Liabilities in Excess of Other Assets - (3.44)% ) NET ASSETS - 100.00% $ ADR - American Depositary Receipt ETF - Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of May 31, 2015. The accompanying notes are an integral part of these financial statements. 23 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2015 (Unaudited) WBI Absolute WBI Absolute Return Return Balanced Balanced Fund Plus Fund ASSETS Investments in securities, at value (identified cost $74,429,856 and $37,057,683, respectively) $ $ Cash — Receivables Investment securities sold — Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Investment securities purchased — Fund shares redeemed Advisory fees Administration and fund accounting fees Shareholder servicing fees 12b-1 fees Audit fees Transfer agent fees and expenses Shareholder reporting Chief Compliance Officer fee Legal fees Custody fees Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 24 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2015 (Unaudited), Continued WBI Absolute WBI Absolute Return Return Balanced Balanced Fund Plus Fund CALCULATION OF NET ASSET VALUE PER SHARE No Load Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Institutional Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized loss from investments and options ) ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 25 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2015 (Unaudited), Continued WBI Absolute WBI Absolute Return Return Dividend Dividend Income Fund Growth Fund ASSETS Investments in securities, at value (identified cost $8,941,316 and $60,124,898, respectively) $ $ Cash Receivables Investment securities sold Fund shares sold Dividends and interest Dividend tax reclaim — Prepaid expenses Total assets LIABILITIES Payables Investment securities purchased Fund shares redeemed Administration and fund accounting fees Audit fees Shareholder reporting Transfer agent fees and expenses Advisory fees Legal fees Shareholder servicing fees Custody fees Chief Compliance Officer fee 12b-1 fees Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 26 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2015 (Unaudited), Continued WBI Absolute WBI Absolute Return Return Dividend Dividend Income Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE No Load Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Institutional Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized loss on investments and options ) ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 27 WBI Funds STATEMENTS OF OPERATIONS For the six months ended May 31, 2015 (Unaudited) WBI Absolute WBI Absolute Return Return Balanced Balanced Fund Plus Fund INVESTMENT INCOME Income Dividends (Net of foreign taxes withheld and issuance fees of $5,698 and $147, and $0 and $0, respectively) $ $ Interest Total investment income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Shareholder servicing fees - Institutional Shares (Note 6) Shareholder servicing fees - No Load Shares (Note 6) Distribution fees - No Load Shares (Note 5) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Reports to shareholders Chief Compliance Officer fee (Note 4) Trustee fees Legal fees Custody fees (Note 4) Other expenses Insurance expense Total expenses Advisory fee waiver and expense recoupment/(reimbursement) (Note 4) ) Net expenses Net investment income $ $ The accompanying notes are an integral part of these financial statements. 28 WBI Funds STATEMENTS OF OPERATIONS For the six months ended May 31, 2015 (Unaudited), Continued WBI Absolute WBI Absolute Return Return Balanced Balanced Fund Plus Fund REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND OPTIONS Net realized loss on: Investments $ ) $ ) Purchased options ) ) Written options ) ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments ) ) Net realized and unrealized loss on investments and options ) ) Net Decrease in Net Assets Resulting from Operations $ ) $ ) The accompanying notes are an integral part of these financial statements. 29 WBI Funds STATEMENTS OF OPERATIONS For the six months ended May 31, 2015 (Unaudited), Continued WBI Absolute WBI Absolute Return Return Dividend Dividend Income Fund Growth Fund INVESTMENT INCOME Income Dividends (Net of foreign taxes withheld and issuance fees of $2,980 and $725, and $5,966 and $1,160, respectively) $ $ Interest Total investment income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Shareholder servicing fees - Institutional Shares (Note 6) Shareholder servicing fees - No Load Shares (Note 6) — Transfer agent fees and expenses (Note 4) Registration fees Audit fees Chief Compliance Officer fee (Note 4) Trustee fees Legal fees Distribution fees - No Load Shares (Note 5) Custody fees (Note 4) Other expenses Reports to shareholders Insurance expense Interest expense (Note 8) — 17 Total expenses Less: Advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income $ $ The accompanying notes are an integral part of these financial statements. 30 WBI Funds STATEMENTS OF OPERATIONS For the six months ended May 31, 2015 (Unaudited), Continued WBI Absolute WBI Absolute Return Return Dividend Dividend Income Fund Growth Fund REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND OPTIONS Net realized gain/(loss) on: Investments $ ) $ ) Purchased options ) ) Written options Net change in unrealized appreciation on investments ) Net realized and unrealized loss on investments and options ) ) Net Decrease in Net Assets Resulting from Operations $ ) $ ) The accompanying notes are an integral part of these financial statements. 31 WBI Absolute Return Balanced Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended May 31, 2015 Year Ended (Unaudited) November 30, 2014 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on: Investments ) Purchased options ) ) Written options ) Capital gain distributions from regulated investment companies — Net change in unrealized appreciation on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income No Load Shares ) ) Institutional Shares ) ) From net realized gain on investments No Load Shares ) — Institutional Shares ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Undistributed net investment income at end of period $ $
